Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
      Exhibit A - Bid Procedures for Sale of Certain Real Property Page 1 of 39


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                               )
In re:                                         ) Chapter 11
                                               )
                                             1
SPECIALTY RETAIL SHOPS HOLDING CORP., et al., ) Case No. 19-80064-(TLS)
                                               )
                Debtors.                       ) (Joint Administration Requested)
                                               )

       BIDDING PROCEDURES FOR THE SALE OF CERTAIN REAL PROPERTY

       On [●], the Court entered the Order Establishing Bidding Procedures for the Sale of
Certain Real Property (the “Bidding Procedures Order”),2 by which the Court approved the
following procedures. These Bidding Procedures set forth the process by which Specialty Retail
Shops Holding Corp. and affiliated Debtors (the “Debtors”) are authorized to conduct an auction
(the “Auction”) for the sale, liquidation, or other disposition (the “Transactions” and each a
“Transaction”) of six store properties and sixty-one out-lots (the “Properties”, and each a
“Property”).

                                               Marketing Process

A.       Solicitation Process; Distribution of Bidding Procedures.

        For any sale of the Properties in these chapter 11 cases (the “Bankruptcy Case”), the
Debtors shall distribute these Bidding Procedures to potential interested bidders. The Debtors, in
the exercise of their reasonable business judgment may elect to exclude any Property from these
Bidding Procedures and sell such Property at either a private or public sale, subject to Court
approval of any alternative sale method. Furthermore, the Debtors may determine in their
discretion whether to proceed with a sale of any Property pursuant to these Bidding Procedures.

B.       Due Diligence.

       To receive due-diligence information, a party interested in submitting a bid (“Bidder”)
must deliver (or have delivered) a request therefor prior to the Bid Deadline (defined below) to:
(i) A&G Realty Partners, LLC, 525 West Monroe Street, Suite 2330, Chicago, Illinois 60661 (Attn:

1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

2    All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
     Procedures Order.
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
      Exhibit A - Bid Procedures for Sale of Certain Real Property Page 2 of 39


Michael Jerbich), email: michael@agrealtypartners; (ii) Kirkland & Ellis, LLP, 300 North LaSalle,
Chicago, Illinois 60654 (Attn: Travis Bayer), email: travis.bayer@kirkland.com; and (iii) McGrath
North Mullin & Kratz, PC LLO, 101 Dodge Street, Suite 3700, Omaha, Nebraska 60102, Attn:
James Niemeier, email: jniemeier@mcgrathnorth.com. The due-diligence period will end on the
Bid Deadline. Neither Debtors nor their representatives, including A&G, will be obligated to
furnish any information following the expiration of the Bid Deadline. Further, neither the Debtors
nor their representatives, including A&G, will be obligated to provide any information to a party
that, in the Debtors' reasonable discretion, is not reasonably likely to be a Qualified Bidder.

                                          Auction Process

C.     Bid Deadline.

       A Bidder that desires to make a proposal, solicitation, or offer (each, a “Bid”) shall transmit
such Bid via email (in .pdf or similar format), so as to be actually received on or before July 22,
2019, at 4:00 p.m. (prevailing Central Time) (the “Bid Deadline”), to:

       (i)     A&G Realty Partners, LLC, 525 West Monroe Street, Suite 2330, Chicago, Illinois
               60661 (Attn: Michael Jerbich), email: michael@agrealtypartners;

       (ii)    Kirkland & Ellis, LLP, 300 North LaSalle, Chicago, Illinois 60654 (Attn: Travis
               Bayer), email: travis.bayer@kirkland.com; and

       (iii)   McGrath North Mullin & Kratz, PC LLO, 101 Dodge Street, Suite 3700, Omaha,
               Nebraska 60102, Attn: James Niemeier, email: jniemeier@mcgrathnorth.com.

D.     Bid Requirements.

        In order for a Bidder to become a Qualified Bidder, a Bidder must submit to Debtors’
Counsel, with a copy to A&G, a Bid in writing that satisfies the following requirements
(collectively, the “Bid Requirements”), as determined by the Debtors, in their discretion.

       (i)     Bid. The Bid must include a completed and signed "Offer and Bidder Registration
               Form" in the form attached hereto as Exhibit A, identifying the legal name of the
               bidder (including any equity holders or other financial backers, if the Bidder is an
               entity formed for the purpose of consummating the transaction) and stating among
               other things the amount of the Bid, the Property or Properties to which the Bid
               pertains, and an allocation of the Bid amount among the Properties included in the
               Bid. The minimum bid amount for each Property shall be established at the
               discretion of the Debtors. The Bid must expressly state that the Bidder's offer is all
               cash, on an “as-is, where-is” basis. The Bid must also state that it is severable by
               Property if such Bid is not determined by the Debtors to be the Winning Bid or Backup
               Bid that becomes the Winning Bid with respect to any Property or Properties.

       (ii)    Committed Financing. To the extent that a Bid is not accompanied by evidence
               of the Bidder’s capacity to consummate the Transaction set forth in its Bid with
               cash on hand, each Bid must include committed financing documented to the
               Debtors’ satisfaction that demonstrates that the Bidder has received sufficient debt
                                                  2
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
      Exhibit A - Bid Procedures for Sale of Certain Real Property Page 3 of 39


              and/or equity funding commitments to satisfy the Bidder’s Purchase Price and other
              obligations under its Bid. Such funding commitments or other financing must be
              unconditional and must not be subject to any internal approvals, syndication
              requirements, diligence, or credit committee approvals, or shall have covenants and
              conditions acceptable to the Debtors.

      (iii)   Contingencies; No Financing or Diligence Outs. A Bid shall contain no
              contingencies to the validity, effectiveness, and/or binding nature of the Bid,
              including contingencies for regulatory review or approval, due diligence or
              inspection, or financing of any kind.

      (iv)    APA. Each Bid must include a fully completed and executed asset purchase
              agreement substantially in the form annexed hereto as Exhibit B and Exhibit C
              (“APA”). The APA, as tendered, may not contain any contingencies, including,
              but not limited to due diligence and financing contingencies. To the extent any
              modifications are proposed, a red-lined copy of the APA must be included,
              provided that modifications that deviate substantially from the form in Exhibit B
              or Exhibit C may be rejected, in the Debtors’ sole discretion.

      (v)     Financial Wherewithal. Each Bid must provide evidence satisfactory to the
              Debtors, in their sole discretion, of the bidder's financial wherewithal and ability to
              consummate the transaction.

      (vi)    Good-Faith Deposit. Each Bid must include a Good-Faith Deposit in the amount
              of 10% of the Purchase Price stated in the Bid, in immediately available funds. The
              Good-Faith Deposit shall be by wire transfer in accordance with wire instructions
              provided by A&G. Good-Faith Deposits shall: (i) be held by the Escrow Agent in
              a segregated account at First American Title Company; (ii) not be deemed to be
              property of the Debtors' bankruptcy estates pending further order of the Court
              (except as provided in the immediately following paragraph); and (iii) be held in
              escrow pending further order of the Court or forfeiture as described immediately
              below, or returned to the Bidder in accordance with the Bidding Procedures or the
              Bidder's signed agreement.

              Unless otherwise agreed to by the Debtors, in the event that the Debtors do not
              consummate a sale of any Property, for any reason (other than the Bidder's failure
              to consummate a sale), the Debtors' sole obligation and liability shall be to refund
              the Good-Faith Deposit to the Bidder.

      (vii)   Bidder’s Due Diligence; No Representations or Warranties; No Collusion.
              Each Bid must include a written acknowledgement and representation that the
              Bidder: (i) has had an opportunity to conduct any and all due diligence regarding
              the Transaction prior to making its offer; (ii) has relied solely upon its own
              independent review, investigation, and/or inspection of any documents in making
              its Bid; (iii) did not rely upon any written or oral statements, representations,
              promises, warranties, or guaranties whatsoever, whether express, implied by
              operation of law, or otherwise, regarding the Transaction or the completeness of

                                                3
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
      Exhibit A - Bid Procedures for Sale of Certain Real Property Page 4 of 39


               any information provided in connection therewith or the Auction, except as
               expressly stated in the Bidder’s Transaction Documents; and (iv) the Bidder did not
               engage in any collusive conduct and acted in good faith in submitting its Bid.

       (viii) Irrevocability of Bids; Rejection of Bids. A Qualified Bid must be irrevocable
              unless and until the Debtors accept a higher Bid and the Qualified Bidder offering
              the Qualified Bid is not selected as the Backup Bidder. Unless determined by the
              Debtors to be the Successful Bid or Backup Bid, all other Qualified Bids and all
              other successive bids at the Auction shall be deemed rejected at the conclusion of
              the Auction.

       By submitting its Bid, each Bidder is agreeing, and shall be deemed to have agreed, to
abide by and honor the terms of the Bidding Procedures and to refrain from submitting a Bid, or
seeking to reopen the Auction, after conclusion of the Auction.

E.     Designation of Qualified Bidders.

        The Debtors shall determine in their discretion which bids qualify as Qualified Bids and
which bids shall be rejected as non-confirming bids. The Debtors shall have the right to reject bids
as non-conforming bids; provided, however, the Debtors shall have the right, but not the
obligation, to negotiate with any bidder with respect to clarification or modification of any Bid. A
Bid will be considered a “Qualified Bid,” and each Bidder that submits a Qualified Bid will be
considered a “Qualified Bidder,” if the Debtors determine, in their discretion, that such Bid:

       (i)     satisfies the Bid Requirements set forth above; and

       (ii)    constitutes a good faith, bona fide, offer to purchase one or more of the Properties.

        The Debtors may value a Qualified Bid based upon any factors the Debtors reasonably
deem relevant to the value of the Qualified Bid to the Debtors’ estates, including, among other
things: (a) the amount and nature of the total consideration; (b) the likelihood of the Qualified
Bidder’s ability to close a transaction and the timing thereof; (c) the net economic effect of any
changes to the value to be received by the Debtors’ estates from the Transaction contemplated by
the Baseline Bid (defined below); and (d) the tax consequences of such Qualified Bid (collectively,
the “Bid Assessment Criteria”.

        By 2:00 p.m. on July 23, 2019, the Debtors will notify each Qualified Bidder whether such
party is a Qualified Bidder and shall provide the Notice Parties and counsel to the Committee a
copy of each Qualified Bid. The Debtors will provide such notice to each Bidder at the email
address set forth on the Offer & Bidder Registration Form provided by the Bidder.

       If any Bid is determined by the Debtors not to be a Qualified Bid, the Debtors will refund
such Bidder’s Deposit on the date that is three business days after the Bid Deadline.




                                                 4
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
      Exhibit A - Bid Procedures for Sale of Certain Real Property Page 5 of 39


F.     The Auction.

       If the Debtors receive only one Qualified Bid as to a Property, the Debtors may, but are not
required to, consummate a Transaction with the Qualified Bidder offering the Qualified Bid. If,
however, the Debtors receive two or more Qualified Bids as to a Property, the Debtors will conduct
the Auction to determine the Winning Bidder (defined below) with respect to each such Property.

        As soon as reasonably practicable but prior to the commencement of the Auction, the
Debtors will notify all Qualified Bidders of the highest or otherwise best respective Qualified Bids
as to the Properties, as determined in the Debtors’ business judgment (each a “Baseline Bid”), and
provide copies of the documents supporting the Baseline Bids to all Qualified Bidders, the
Committee, and the Notice Parties. The Baseline Bids will serve as the starting point at the Auction
as to the applicable Properties, taking into account all relevant considerations, including the
financial condition of the applicable bidder and certainty of closing.

       The determination of which Qualified Bid constitutes the Baseline Bid shall take into
account the Bid Assessment Criteria.

        Unless otherwise indicated as provided by the Bidding Procedures Order, the Auction shall
take place at 9:00 a.m. (prevailing Central Time) on July 24, 2019, at the offices of Kirkland &
Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, or such later date and time or location as
selected by the Debtors. The Auction shall be conducted in a timely fashion according to the
following procedures:

       (i)     The Debtors’ Conduct of the Auction. The Debtors and their professionals shall
               direct and preside over the Auction. The Debtors may, at the beginning of the
               Auction, announce procedural and related rules governing the Auction, including time
               periods available to all Qualified Bidders to submit Overbids (as defined herein). The
               Debtors may, in keeping with the goal of the Auction, offer the Properties for sale
               separately, all together, or in groups, in their discretion. At the start of the Auction
               as to each Property or Properties, the Debtors shall describe the terms of the
               applicable Baseline Bid. All incremental Bids made thereafter shall be Overbids
               (as defined herein) and shall be made and received on an open basis, and all material
               terms of each Overbid shall be fully disclosed to all other Qualified Bidders. The
               Debtors shall maintain a written transcript of all Bids made and announced at the
               Auction, including the Baseline Bid, all Overbids, and the Winning Bid.

               Only Qualified Bidders, the Debtors, the Credit Agreement Primary Agent, the
               Term Loan B-1 Agent, the DIP Agent, and the Committee (and its members), and
               each of their respective legal and financial advisors, and any other parties
               specifically invited or permitted to attend by the Debtors, shall be entitled to attend
               the Auction, and the Qualified Bidders shall appear at the Auction in person or by
               telephone and may speak or bid themselves or through duly authorized
               representatives. Except as otherwise permitted by the Debtors, only Qualified
               Bidders shall be entitled to bid at the Auction.



                                                  5
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
      Exhibit A - Bid Procedures for Sale of Certain Real Property Page 6 of 39


      (ii)    Terms of Overbids. “Overbid” means any bid made at the Auction by a Qualified
              Bidder subsequent to the Debtors’ announcement of the Baseline Bid. Each
              Overbid must comply with the following conditions:

              (a)    Minimum Overbid Increment. Any Overbid following the Baseline Bid or
                     following any subsequent Prevailing Highest Bid (as defined below) shall
                     be in increments of value equal to 5% of the Baseline Bid (the “Minimum
                     Overbid Increment”), unless otherwise determined by the Debtors in an
                     exercise of their business judgment.

              (b)    Conclusion of Each Overbid Round. Upon the solicitation of each round of
                     Overbids, the Debtors may announce a deadline, which the Debtors may, in
                     their business judgment, extend from time to time (the “Overbid Round
                     Deadline”), by which time any Overbids must be submitted to the Debtors.

              (c)    Overbid Alterations. An Overbid may contain alterations, modifications,
                     additions, or deletions of any terms of the Bid no less favorable in the
                     aggregate to the Debtors’ estates than any prior Qualified Bid or Overbid,
                     as determined in the Debtors’ business judgment, but shall otherwise
                     comply with the terms of these Bidding Procedures.

              (d)    Announcing Highest Bid. After each Overbid Round Deadline, the Debtors
                     shall announce whether they have identified an Overbid as being higher or
                     otherwise better than the Baseline Bid, in the initial Overbid Round, or, in
                     subsequent rounds, the Overbid previously designated by the Debtors as the
                     prevailing highest or otherwise best Bid (the “Prevailing Highest Bid”).
                     The Debtors shall describe to all Qualified Bidders the material terms of
                     any new Overbid designated by the Debtors as the Prevailing Highest Bid,
                     as well as the value attributable by the Debtors to such Prevailing Highest
                     Bid based on, among other things, the Bid Assessment Criteria.

      (iii)   Consideration of Overbids. The Debtors reserve the right, in their business
              judgment to adjourn the Auction one or more times, to, among other things
              (i) facilitate discussions between the Debtors and Qualified Bidders, (ii) allow
              Qualified Bidders to consider how they wish to proceed, and (iii) provide a
              Qualified Bidder the opportunity to provide the Debtors with such additional
              evidence as the Debtors, in their business judgment, may require, that the Qualified
              Bidder has sufficient internal resources or has received sufficient non-contingent
              debt and/or equity funding commitments to consummate the proposed Transaction
              at the prevailing Overbid amount.

      (iv)    Closing the Auction. The Auction as to each Property shall continue until there is
              only one Qualified Bid that the Debtors determine, in their business judgment, to
              be the highest or otherwise best Qualified Bid. Such Qualified Bid shall be declared
              the “Winning Bid” as to the Property and such Qualified Bidder, the “Winning
              Bidder,” at which point the Auction as to that Property will be closed. The Auction
              shall not close unless and until all Qualified Bidders have been given a reasonable

                                               6
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
      Exhibit A - Bid Procedures for Sale of Certain Real Property Page 7 of 39


              opportunity to submit an Overbid at the Auction to the then Prevailing Highest Bid.
              Such acceptance by the Debtors of the Winning Bid is conditioned upon
              satisfactory documentation and approval by the Court of the Winning Bid. For the
              avoidance of doubt, nothing in these Bidding Procedures shall prevent the Debtors
              from exercising their respective fiduciary duties under applicable law. As soon as
              reasonably practicable after closing the Auction, the Debtors shall finalize
              definitive documentation to implement the terms of the Winning Bid. Prior to the
              hearing on the Transaction (the “Transaction Hearing”), the Winning Bidder shall
              complete and execute a final or revised APA, as necessary to conform to the terms
              of the Auction, and all other agreements, contracts, instruments, and other
              documents evidencing and containing the terms and conditions upon which the
              Winning Bid was made (such documents collectively, the “Winning Bidder Sale
              Documents”).

      (v)     No Collusion; Good-Faith Bona Fide Offer. Each Qualified Bidder participating
              at the Auction will be required to confirm on the record at the Auction that (i) it has
              not engaged in any collusion with respect to the bidding and (ii) its Qualified Bid
              is a good-faith bona fide offer and it intends to consummate the proposed
              Transaction if selected as the Winning Bidder.

G.    Backup Bidder.

      (i)     Notwithstanding anything in these Bidding Procedures to the contrary, if an
              Auction is conducted, the Qualified Bidder with the next-highest or otherwise
              second-best Qualified Bid as to a Property or Properties at the Auction, as
              determined by the Debtors in the exercise of their business judgment, shall be
              required to serve as a backup bidder (the “Backup Bidder”) until such time that the
              Transaction is consummated, and each Qualified Bidder shall agree and be deemed
              to agree to be the Backup Bidder if so designated by the Debtors.

      (ii)    The identity of the Backup Bidder as to each Property and the amount and material
              terms of the Qualified Bid of the Backup Bidder shall be announced by the Debtors,
              at the conclusion of the Auction as to that Property at the same time the Debtors
              announce the identity of the Winning Bidder. The Backup Bidder shall be required
              to keep its Qualified Bid (or if the Backup Bidder submits one or more Overbids at
              the Auction, its final Overbid) open and irrevocable until such time that the
              Transaction is consummated. The Backup Bidder’s Deposit shall be held in escrow
              pending consummation of the Transaction.

      (iii)   If the Winning Bidder should fail to consummate the approved Transaction
              contemplated by its Winning Bid, the Debtors may select the Backup Bidder as the
              Winning Bidder, and such Backup Bidder shall be deemed a Winning Bidder for
              all purposes. The Debtors will be authorized, but not required, to consummate the
              Transaction contemplated by the Bid of such Backup Bidder without further order
              of the Court or notice to any party.



                                                7
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
      Exhibit A - Bid Procedures for Sale of Certain Real Property Page 8 of 39


H.     Transaction Hearing.

        A hearing to consider approval of the Transaction(s) (the “Transaction Hearing”) pursuant
to which the Debtors and the Winning Bidders intend to consummate the Transactions
contemplated by the Winning Bids will be held on or after July 29, 2019 and otherwise in
accordance with any scheduling order entered by the Court. The Debtors shall ascertain whether
the Winning Bidders and the Backup Bidders are insiders of one or more of the Debtors, whether
the sale represents an arm’s-length transaction between the parties, made without fraud or
collusion, and whether there has been any attempt by either party to take any unfair advantage of
the other such that the Winning Bidders or Backup Bidders may be deemed to be purchasing the
Property or Properties, as applicable, in good faith pursuant to 11 U.S.C. § 363(m). At the
Transaction Hearing, the Debtors shall make a record of these findings with respect to the Winning
Bidders and any order approving the Transactions shall include such findings in order to approve
the sale to the Winning Bidders pursuant to 11 U.S.C. § 363(m).

       The Transaction Hearing may be continued to a later date by the Debtors by filing or
sending notice prior to, or making an announcement at, the Transaction Hearing. No further
notice of any such continuance will be required to be provided to any party.

I.     Closing.

       The closing of the sale of the Properties will occur in accordance with the terms of the
Winning Bidder Sale Documents or the purchase agreement of the entity otherwise authorized by
the Court to purchase the Properties, as applicable.

J.     Failure of a Winning Bidder to Consummate Purchase.

       If any Winning Bidder should fail to consummate the purchase of the applicable Property
pursuant to the terms of the Winning Bidder Sale Documents, and such failure be the result of such
Winning Bidder’s breach of, or default, or failure to perform under, any Winning Bidder Sale
Documents or the terms of these Bidding Procedures (the “Defaulting Bidder”), and/or fail to
cooperate with the Debtors and their advisors to contest any objections to the purchase of the
applicable Property and/or to appear for testimony, as needed, such Defaulting Bidder’s Qualified
Bidder Deposit shall be forfeited to the Debtors, and the Debtors shall have all rights and remedies
available under applicable law.

K.     Notice Parties.

       Information that must be provided to the “Notice Parties” under these Bidding Procedures
must be provided to the following parties: (a) counsel to the Credit Agreement Primary Agent,
Wells Fargo Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New York 10169, Attn:
Chad Simon, Esq.; and (b) counsel to the Term Loan B-1 Agent, Fried, Frank, Harris, Shriver &
Jacobson LLP, One New York Plaza, New York, NY 10004, Attn: Brad Eric Scheler.

L.     “As Is.”

        Except as set forth in any executed purchase agreement approved by the Court, the Debtors
are not making and have not at any time made any warranties or representations of any kind or
                                                 8
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
      Exhibit A - Bid Procedures for Sale of Certain Real Property Page 9 of 39


character, express or implied, with respect to the Properties, including, but not limited to, any
warranties or representations as to habitability, merchantability, fitness for a particular purpose,
title, zoning, tax consequences, latent or patent physical or environmental condition, utilities,
operating history or projections, valuation, governmental approvals, the compliance of the
Properties with governmental laws (including accessibility for handicapped persons), the truth,
accuracy, or completeness of any documents related to the Properties, or any other information
provided by or on behalf of the Debtors to a bidder, or any other matter or thing regarding the
Properties. All bidders must acknowledge and agree that upon closing the Debtors shall sell and
transfer to the Successful Bidder and the Successful Bidder shall accept the Properties “AS-IS,
WHERE IS, WITH ALL FAULTS,” except to the extent expressly provided otherwise in the
Court’s order approving the sale. All Bidders must agree that they have not relied on and will not
rely on, and the Debtors are not liable for or bound by, any express or implied warranties,
guaranties, statements, representations, or information pertaining to the Properties or relating
thereto (including, specifically, information regarding the Properties distributed with respect to
such assets) made or furnished by the Debtors or any agent representing or purporting to represent
the Debtors, to whomever made or given, directly or indirectly, orally or in writing, unless
specifically set forth in the Court’s order approving the sale.

M.     Reservation of Rights.

        The Debtors reserve their rights to modify these Bidding Procedures in their business
judgment, in any manner that will best promote the goals of these Bidding Procedures, or impose,
at or prior to the Auction, additional customary terms and conditions on a Transaction, including:
(a) extending the deadlines set forth in these Bidding Procedures; (b) adjourning the Auction at the
Auction; (c) adding procedural rules that are reasonably necessary or advisable under the
circumstances for conducting the Auction; (d) canceling the Auction; and (e) rejecting any or all
Bids or Qualified Bids. Nothing in these Bidding Procedures shall abrogate the fiduciary duties
of the Debtors.

N.     Consent to Jurisdiction.

       All Bidders shall be deemed to have consented to the jurisdiction of the Court and waived
any right to a jury trial in connection with any disputes relating to the Auction, the construction
and enforcement of these Bidding Procedures.

O.     Return of Deposit.

       The Deposit of any Winning Bidder shall be applied to the Purchase Price of the applicable
Transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more escrow
accounts on terms acceptable to the Debtors and shall be returned (other than with respect to the
Winning Bidder and the Backup Bidder) on the date that is three business days after the Auction.

       If a Winning Bidder fails to consummate a proposed Transaction because of a breach by
such Winning Bidder, the Debtors will not have any obligation to return the Deposit deposited by
such Winning Bidder, which may be retained by the Debtors as liquidated damages, in addition to
any and all rights, remedies, or causes of action that may be available to the Debtors and their


                                                 9
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 10 of 39


estates, and the Debtors shall be free to consummate the proposed Transaction with the applicable
Backup Bidder without the need for an additional hearing or order of the Court.

P.     Commission.

        The Debtors’ broker, A&G, shall be paid a commission of 4% of the total purchase price
on each sale of Property from the proceeds of the sale of that Property. Except as provided in this
paragraph, and except as otherwise agreed by Debtors in writing, the Debtors shall be under no
obligation to pay commission to any agent or broker. All commissions, fees, or expenses for
agents, other than as retained by the Debtors, may be paid by bidders at such bidder’s discretion.




                                                10
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 11 of 39


                                  EXHIBIT A




                                      11
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 12 of 39


                               OFFER AND BIDDER REGISTRATION FORM

Bidder, __________________________________________________________________, hereby:

       Offers to buy the following parcels of real property listed on the attached Annex 1 (the
        “Property”) for the price set forth below, pursuant to this Offer & Bidder Registration Form and
        the terms and conditions of the accompanying executed Purchase Sale Agreement, and
       Seek to become a Qualified Bidder pursuant to the terms and conditions of the Bidding
        Procedures

Bidder hereby warrants and represents:

   a) Bidder offers to purchase the Properties.

   b) Bidder understands that unless otherwise agreed to by Seller:
          a. The sale must close on or before August 1, 2019, or three business after the Hearing
              approving the respective sale.

   c) Bidder has received, reviewed and understands the terms and conditions of the Purchase and
      Sale Agreement and agrees that any purchase will be governed by those terms.

   d) Each bid along with any subsequent bid is irrevocable pursuant to the terms of the Bidding
      Procedures.

   e) Each bid is and shall be a good faith, bona fide, irrevocable offer to purchase one or more
      Properties on an all‐cash in readily available funds, on an as‐is, where‐is basis, with no
      contingencies.

   f)   Bidder had an opportunity to inspect and examine the Property and to review all other pertinent
        documents with respect to the Property prior to making its bid and Bidder relied solely on that
        review and upon its own investigation and inspection of the Property in making its bid. Bidder is
        not relying upon any written or oral statements, representations, or warranties of the Debtors,
        Debtors’ counsel and/or A&G or any of Debtors’ other agents or representatives.

   g) Bidder is either not represented by a broker seeking a commission, or if Bidder is represented by
      a broker, Bidder is wholly responsible for its broker’s commission. Bidder hereby indemnifies
      and agrees to hold the Debtors, their professionals, and A&G harmless from claims of a broker
      seeking a commission based upon Bidder’s bid.

   h) Bidder consents to receive e‐mail notice and correspondence in connection with this bid.
          a. E‐mail address: __________________________________

   i)   If needed to prove to the Bankruptcy Court that Bidder can consummate the sale (as required by
        the Bankruptcy Code), Bidder will make the following available to testify at the Sale Hearing if
        necessary:
             a. Name: ___________________________
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 13 of 39


         b. Title: _____________________________

                                       ANNEX 1

            Property Description                       Bid Price
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 14 of 39


                                  EXHIBIT B




                                      12
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 15 of 39


                            PURCHASE AND SALE AGREEMENT

      This Purchase and Sale Agreement (this “Agreement”) is executed as of the _____ day of
____________, 2019 (the “Effective Date”), by and between SHOPKO STORES OPERATING
CO., LLC, a Delaware limited liability company (“Seller”) and [●], a [●] (“Purchaser”).

                                            RECITALS

        WHEREAS, on January 16, 2019, Seller and its subsidiaries filed voluntary petitions for
relief under Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Nebraska (the “Bankruptcy
Court”), which are being jointly administered under the caption In re Specialty Retail Shops
Holding Corp., Case No. 19-80064 (the date of such filing, the “Petition Date” and Seller’s and its
subsidiaries’ Chapter 11 cases administered in respect of such filing, the “Bankruptcy Cases”).

       WHEREAS, Seller is continuing to manage its properties and operate its businesses as
debtors-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the
applicable provisions of the Bankruptcy Code;

        WHEREAS, Purchaser desires to purchase the real property described on Exhibit A hereto
(the “Property”) from Seller, and Seller desires to sell to Purchaser the Property in a sale authorized
by the Bankruptcy Court pursuant to, inter alia, Sections 105 and 363 of the Bankruptcy Code, all
on the terms and subject to the conditions set forth in this Agreement and the Bankruptcy Court’s
order approving this Agreement (such order, the “Sale Order”);

        WHEREAS, the Property shall be purchased by Purchaser pursuant to the Sale Order
approving such sale, free and clear of all claims and encumbrances, pursuant to Sections 105 and
363 of the Bankruptcy Code, and Rules 6004 of the Federal Rules of Bankruptcy Procedure, all in
the manner and subject to the terms and conditions set forth in this Agreement and the Sale Order
and in accordance with other applicable provisions of the Bankruptcy Code and the Federal Rules
of Bankruptcy Procedure and the local rules for the Bankruptcy Court.

        NOW, THEREFORE, in consideration of the mutual covenants, agreements, and
conditions stated herein, the sufficiency of which is hereby acknowledged by the parties hereto,
Seller and Purchaser hereby agree as follows:

                                          AGREEMENT

1.    Recitals. The foregoing recitals and all exhibits attached hereto are incorporated into this
Agreement as if set forth in full herein.

2.       Sale of Property. On the terms and conditions set forth in this Agreement, Seller agrees to
sell, assign, convey, and transfer to Purchaser, and Purchaser agrees to purchase from Seller, all
rights, title, and interests held by Seller in the Property.
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 16 of 39


3.     Purchase Price.

      A.    Seller is to sell and Purchaser is to purchase the Property for a total of
_________________ Dollars ($_____________) (the “Purchase Price”).

       B.      The Purchase Price for the Property (exclusive of closing adjustments and costs
provided for herein) shall be paid in the following manner:

              (i)     An initial non-refundable (except as specifically provided in Section 13 and
       Section 17(B) below) deposit in the amount of $________________ (the “Deposit”)1 is
       due when Purchaser signs and submits this Agreement and shall be delivered in
       immediately available funds to First American Title Company who shall hold such Initial
       Deposit in a segregated, non-interest bearing account (the “Account”) pending the Closing.

               (ii)   The balance of the Purchase Price, exclusive of closing adjustments and
       costs (the “Balance”), is due at the closing of the transaction contemplated hereunder (the
       “Closing”) and is payable in immediately available funds and shall be delivered to Seller,
       who shall, upon receipt of such funds, automatically be entitled to receive and apply any
       proceeds in the Account.

        C.      The acceptance by Purchaser of the delivery of a quitclaim deed or deeds
(the “Deed” or “Deeds”) for the Property by Seller at Closing shall be deemed to be full
performance and discharge of every agreement and obligation (either express or implied) on the
part of Seller to be performed pursuant to this Agreement and no representation, warranty or
agreement, express or implied, of Seller shall survive the Closing except those which are herein
specifically stated to survive the Closing (if any).

4.       Access and Cooperation. Purchaser, its agents, employees, contractors and designees, at
any time after the Effective Date, upon 48 hours prior written notice, and continuing through the
earlier to occur of Closing and the Sale Closing Deadline, shall have the right to enter upon the
Property during reasonable business hours for the purpose of conducting any and all inspections,
studies and investigations of the Property which may be desired by Purchaser. Purchaser shall not
perform any invasive testing on the Property. Prior to entry upon the Property, Purchaser shall
deliver evidence of its (or its agents’ and/or contractors’) liability insurance naming Seller as
additional insured and in form, substance, and amount(s) reasonably acceptable to Seller.
Purchaser shall indemnify and hold Seller harmless from and against any and all cost, expense,
liability or damage arising out of: (i) any injury to any person or the Property attributable to
Purchaser’s exercise of any of its rights hereunder (including, but not limited to, the entry upon
the Property by Purchaser or any of its agents or contractors); and (ii) any mechanics liens filed
against the Property or claims or demands made against Seller for work performed by or on the
behalf of Purchaser. The preceding sentence shall survive the Closing or sooner termination of
this Agreement.

5.    Sale Order. The Seller’s right to sell the property without further order from the
Bankruptcy Court is authorized by the Sale Order, the terms and provisions of which are

       1
           Deposit to be 10% of Purchase Price.



                                                  -2-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 17 of 39


incorporated herein by reference, provided, however, that Seller shall be entitled to seek entry of
a further order authorizing the sale as a condition to Closing. Where the terms of this Agreement
and the Sale Order conflict, the terms of the Sale Order will prevail.

6.     Representations of Purchaser. Purchaser covenants, represents, and warrants to Seller that,
both now and as of the Closing Date:

       A.      The proposed sale represents an arms-length transaction between the parties, made
without fraud or collusion with any other person (including any other prospective bidder for the
Property); and

       B.      There has been no attempt to take any unfair advantage of Seller.

7.     Closing Deliveries.

         A.       At Closing, Seller shall deliver to Purchaser each of the following, executed and
acknowledged, as appropriate: (a) Deeds (in proper statutory form for recording) so as to transfer
all of its right, title and interest in and to the Property, (b) a settlement sheet, and (c) such other
documents required to effect a transfer of the Property under applicable state law. Notwithstanding
anything to the contrary contained herein, Seller shall not be required to execute or deliver any
Seller’s or Vendor’s Affidavit or Owner’s Title Affidavit.

        B.     At Closing, Purchaser shall deliver to Seller each of the following, executed and
acknowledged, as appropriate: (a) a settlement sheet, and (b) such other documents reasonably
requested by the title company handling the Closing (“Title Company”) and which are consistent
with this Agreement to effectuate the conveyance of real property. Purchaser shall also deliver the
Balance of the Purchase Price in accordance with Section 3 hereof.

       C.      At Closing, the parties shall cause the Deposit to be paid to Seller.

8.      Closing Date and Office. The Closing shall take place no later than ten (10) days following
the Effective Date (the “Sale Closing Deadline”), at the offices of Seller’s attorney, or at such other
location as may be mutually agreed by the parties, at a time mutually convenient for all parties
pursuant to the terms of an escrow agreement with the Title Company on customary terms
reasonably acceptable to Purchaser and Seller. Purchaser and Seller may execute all closing
documents offsite, and transmit to Title Company accordingly for delivery at Closing. Time is of
the essence with respect to Closing. The actual date on which Closing occurs shall be referred to
herein as the “Closing Date”.

9.      Subject to Provisions. At Closing, Seller shall convey title to the Property on an AS-IS,
WHERE-IS basis without any representations or warranties whatsoever, subject to all taxes,
assessment, easements, covenants, conditions, restrictions, declarations and agreements of record
plus those matters that would be disclosed upon a visual inspection of the Property and/or by a
survey of the Property, but expressly free and clear of any mortgages, deeds of trust, tax liens,
judgments, mechanics’ liens or other monetary encumbrances against the Property (“Permitted
Exceptions,” and the condition of the title subject only to the Permitted Exceptions is referred to
herein as “Acceptable Title”).



                                                 -3-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 18 of 39


10.     Title Company Approval. Purchaser shall accept title subject to the Permitted Exceptions.
If Purchaser desires to purchase title insurance from the Title Company (or any other title
company), Purchaser may do so, at Purchaser’s discretion and at its sole cost and expense. Seller
shall not be obligated to cause the Title Company to omit any Permitted Exception, including, but
not limited to, the satisfaction of any exception to title relating to the filing of Seller’s federal or
state tax return. Purchaser shall not have the right to terminate this Agreement if Seller is able to
provide Acceptable Title.

11.    Survey. Purchaser may order a survey of the Property, at its sole cost and expense.

12.     Flood Area/Other. If the Property is located in a flood plain, Purchaser may be required to
carry insurance at Purchaser’s expense. Revised flood maps and changes to Federal law may
substantially increase future flood insurance premiums or require insurance for formerly exempt
properties. Purchaser should consult with one or more flood insurance agents regarding the need
for flood insurance and possible premium increases. In the event the Property requires flood
insurance, Purchaser may not terminate this Agreement. Purchaser may not terminate this
Agreement if the Property is subject to building or use limitations by reason of the location which
materially interfere with Purchaser’s intended use of the Property.

13.     Insurance and Risk of Loss. Seller shall cause the insurance (if any) on the Property to be
canceled as of the Closing Date. In the event that, prior to the Closing, all or substantially all of
the Property, any interests therein, or any rights appurtenant thereto are taken or appropriated
(either permanently or for temporary periods) under the power of eminent domain or condemnation
by any authority having such power, or by virtue of any actions or proceedings in lieu thereof, or
if any notice or threat of such taking or appropriation has been given or is pending at the Closing
Date, then Purchaser, at its option, may either (a) terminate this Agreement by written notice to
Seller, and upon receipt of such written notice, the Deposit shall be refunded to Purchaser and
neither party shall have any further obligation hereunder, or (b) elect to proceed with Closing, in
which event the Purchase Price shall be reduced by an amount equal to any sums actually received
by Seller from the condemning authority by reason of such taking, appropriation or action or
proceeding in lieu thereof. In the event the Property is damaged prior to Closing in an amount
exceeding $25,000, and there is no insurance to cover the loss, either Purchaser or Seller can
terminate this Agreement, by written notice to the other party. In such an event, the Deposit shall
be refunded to Purchaser and neither party shall have any further obligation hereunder other than
any obligations that expressly survive the termination of this Agreement. In the event the Property
is damaged prior to Closing, and there is insurance to cover the loss, then Purchaser shall proceed
with Closing in which event the Purchase Price shall be reduced by all insurance proceeds in
respect of such damage collected by Seller before the Closing Date and Seller shall assign to
Purchaser all of Seller’s rights, title and interest in and to all such insurance proceeds payable to
but not collected by Seller before the Closing Date.

14.     Acceptance of State and Municipal Department Violations and Orders. Purchaser accepts
the Property subject to all notes or notices of violations, known or unknown, of law or municipal
ordinances, orders or requirements noted in or issued by any governmental department having
authority as to lands, housing, buildings, fire and health and labor conditions affecting the Property
(all of which shall be deemed as additional “Permitted Exceptions”). This provision shall survive
Closing.


                                                 -4-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 19 of 39


15.    Closing Adjustments and Costs.

         A.      Purchaser shall pay the cost of all (i) documentary stamps, recordation taxes,
transfer taxes and any other similar tax related to the conveyance of title to the Property and (ii)
title searches, title commitments, title policies, survey(s), investigations, tests and closing costs of
the Title Company.

       B.     If at the time of Closing the Property is affected by an assessment which is or may
become payable in annual installments, and any installment is then a lien, then for the purposes of
this Agreement all the unpaid installments shall be payable by Purchaser when each installment as
to such assessment is due and payable upon and after the Closing and all such assessments shall
be deemed as additional “Permitted Exceptions.”2

        C.      Each of the following items are to be apportioned as of midnight the day before
Closing in a customary manner: (a) real estate taxes on the basis of the fiscal period for which
assessed; (b) special assessment liens in accordance with the preceding paragraph; (c) utilities; (d)
water and sewer charges; and (e) any other income or charges customarily prorated in similar
transactions. If Closing shall occur before a new tax rate is fixed, the apportionment of taxes shall
be upon the basis of the old tax rate for the preceding period applied to the latest assessed valuation.

16.     Use of Purchase Price to Pay Encumbrances. If there is any monetary encumbrance which
is capable of being reduced to a sum certain affecting the sale which Seller is obligated to pay and
discharge at Closing pursuant to this Agreement, Seller may use any portion of the balance of the
Purchase Price to discharge it. As an alternative, Seller may deposit money with the Title
Company in such amount as reasonably required by the Title Company to assure its discharge.
Upon request made within a reasonable time before Closing, Purchaser agrees to provide separate
certified checks to assist in clearing up these matters.

17.    Events of Default.

       A.      Purchaser shall be in default under this Agreement if Purchaser (1) fails to pay the
balance of the Purchase Price on or before the Closing Date, (2) fails to pay, perform or observe
any of Purchaser’s obligations hereunder, (3) assigns this Agreement without Seller’s consent as
provided in Section 32 of this Agreement, or (4) records any written instrument regarding this
Agreement.

        B.      If any payment or any other material covenant of this Agreement hereof is not made,
tendered or performed by either Seller or Purchaser, as herein provided, then this Agreement, at
the option of the party who is not in default, may be terminated by such party.

              (i)    In the event of such default by Seller, if Purchaser elects to treat this
       Agreement as terminated, then, as liquidated damages and not a penalty and as Purchaser’s
       sole and exclusive remedy, the Deposit shall be returned to Purchaser and Seller shall be




                                                 -5-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 20 of 39


       released from any and all liability hereunder. Purchaser expressly waives its right to seek
       specific performance or damages in the event of Seller’s default hereunder.

               (ii)   In the event of such default by Purchaser, if Seller elects to treat this
       Agreement as terminated, then all payments made hereunder shall be forfeited to and
       retained by Seller and Seller shall be entitled to the retention of the Deposit as liquidated
       damages and not a penalty, and Seller shall also retain and be entitled to exercise all rights
       to bring such other causes of action against Purchaser as are allowed by law as a result of
       Purchaser’s default.

        C.      Notwithstanding the occurrence of an event of default hereunder by Purchaser, the
Seller, may, in its sole discretion, keep this Agreement in effect and proceed to Closing.

18.    No Representation; Purchaser’s Duty to Review.

      IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS
NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND
OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS
TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY
WITH     GOVERNMENTAL     LAWS    (INCLUDING,  WITHOUT    LIMITATION,
ACCESSIBILITY FOR HANDICAPPED PERSONS), THE TRUTH, ACCURACY OR
COMPLETENESS OF ANY PROPERTY DOCUMENTS OR ANY OTHER INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER
OR THING REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND
AGREES THAT UPON CLOSING SELLER SHALL SELL AND TRANSFER TO
PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS,
WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE
IN THIS AGREEMENT. PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND
SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING
SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES
DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY THE
SELLER OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR
PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY
OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS
CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO
SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE
OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY,


                                               -6-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 21 of 39


AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH
RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND
COVENANTS OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. THE
PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE THE CLOSING.

19.    Broker’s Commission.

         A.      Any commission or fee of any type due and payable to a broker on behalf of
Purchaser as a result of this Agreement or related to the sale of the Property shall be paid solely
by Purchaser. Seller shall have no obligation to fund or cause the funding of any commission or
fee due to any broker acting on behalf of Purchaser. Purchaser indemnifies Seller in this regard
including, without limitation, for any such fee and for all expenses incurred in respect of any
litigation or claims brought seeking the payment of such fee. This paragraph shall survive Closing
or sooner termination of this Agreement.

        B.       Any commission or fee due and payable to A&G Realty Partners on behalf of Seller
as a result of this Agreement or related to the sale of the Property shall be paid at Closing out of
the Purchase Price proceeds.

20.     Notices. All notices hereunder shall be in writing and sent by United States certified or
registered mail, postage prepaid, addressed, if to Seller, to Shopko Stores Operating Co., LLC,
Attn: Russell Steinhorst – CEO, 700 Pilgrim Way, Green Bay, Wisconsin 54304, with a copy to
Attn: Legal Department, Shopko Stores Operating Co., LLC, 700 Pilgrim Way, Green Bay,
Wisconsin 54304 and if to Purchaser, [●]; provided that each party by like notice may designate
any further or different addresses to which subsequent notices shall be sent.

21.    Additional Provisions.

       A.       The parties agree that neither this Agreement nor any memorandum thereof shall
be recorded or filed in any government office charged with the obligation to accept documents for
recording or filing, and such office is instructed to refuse to accept same for recordation or filing.

        B.       Purchaser and Seller agree that neither party shall produce any press releases or
other advertising related to this Agreement or the transactions contemplated hereby at any time
prior to or after each Closing unless otherwise agreed upon (as to both timing and content) by both
parties except as may be required by law, proceeding (including the Bankruptcy Cases), or stock
exchange rules or regulations; provided that in the event any such communication is required by
law, proceeding (including the Bankruptcy Cases), or stock exchange rules or regulations, the
disclosing party shall, to the extent permitted by law, provide the other party with a reasonable
opportunity to review and comment upon any such disclosure and shall take into consideration
such comments in good faith.

        C.      In the event of litigation between the parties in relation to the interpretation or
enforcement of this Agreement, the reasonable attorneys’ fees and court costs incurred by the party
prevailing in such litigation shall be borne by the non-prevailing party.




                                                -7-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 22 of 39


        D.     Purchaser agrees that it will assist Seller in obtaining Bankruptcy Court approval
of the Sale Order and in contesting any objections to transactions contemplated hereby, including
furnishing affidavits or other documents or information as may be needed for filing with and
appearing for testimony at the Bankruptcy Court.

22.     Strict Compliance. The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that money damages or legal remedies would not
be an adequate remedy for any such damages. Therefore, it is accordingly agreed that each party
shall be entitled to enforce specifically the terms and provisions of this Agreement, or to enforce
compliance with, the covenants and obligations of any other party, in any court of competent
jurisdiction, and appropriate injunctive relief shall be granted in connection therewith. Any party
seeking an injunction, a decree or order of specific performance shall not be required to provide
any bond or other security in connection therewith and any such remedy shall be in addition and
not in substitution for any other remedy to which such party is entitled at law or in equity. For all
purposes of this Agreement, the parties hereto agree that time is of the essence.

23.     Governing Law; Waiver of Jury Trial. This Agreement and all claims, controversies and
causes of action arising out of or relating to this Agreement shall be governed by and construed in
accordance with the laws of the State of __________ 3 , including all matters of construction,
validity, performance and enforcement. Each party hereto hereby consents to the exclusive
jurisdiction of the United States Bankruptcy Court for the District of Nebraska with respect to all
matters arising under or relating to this Agreement. Each party hereto hereby irrevocably waives
any objection on the grounds of venue, forum non conveniens, or any similar grounds and
irrevocably consent to service of process by mail or in any other manner permitted by applicable
law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM OR
COUNTERCLAIM IN ANY COURT (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO (i) THIS AGREEMENT OR THE
VALIDITY, PERFORMANCE, INTERPRETATION OR ENFORCEMENT HEREOF OR (ii)
THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, AUTHORIZATION,
EXECUTION, DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

24.    Entire Agreement. This Agreement constitutes the entire agreement between the parties
and supersedes all prior offers, negotiations, and understandings, whether oral or written, with
respect to this transaction between the parties hereto and may only be modified by a writing
executed by both parties. The parties hereto agree and acknowledge that to the extent any terms
and provisions of this Agreement are in any way inconsistent with or in conflict with any term,
condition or provision of any other agreement contemplated hereby, this Agreement shall govern
and control.




         3
           Governing law to be the state where the Property is located if one property is purchased by Buyer. If multiple
properties in multiple states are purchased by Buyer, Nebraska law will apply.



                                                         -8-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 23 of 39


25.     Singular Also Means Plural. Any singular word or term herein shall also be read as in the
plural whenever the sense of this Agreement may require it.

26.    Gender. A reference in this Agreement to any one gender, masculine, feminine or neuter,
includes the other two, and the singular includes the plural, and vice versa, unless the context
requires otherwise.

27.     Certain References. The term “herein,” “hereof” or “hereunder” or similar terms used in
this Agreement shall refer to this entire Agreement and not to the particular provision in which the
term is used. Unless otherwise stated, all references herein to paragraphs, subparagraphs or other
provisions are references to paragraph, subparagraphs, or other provisions of this Agreement.

28.  No Oral Changes. This Agreement cannot be changed or any provision waived orally.
ANY CHANGES OR ADDITIONAL PROVISIONS OR WAIVERS MUST BE SET FORTH IN
A RIDER ATTACHED HERETO OR IN A SEPARATE WRITTEN AGREEMENT SIGNED
BY THE PARTIES.

29.     Date of Performance. If any date for performance hereunder falls on a Saturday, Sunday
or other day which is a federal holiday or holiday under the laws of the state where the Property is
located, the date for such performance shall be the next succeeding business day.

30.     Severability. Except as set forth herein, if any clause or provision of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction as against any person or
under any circumstances, the remainder of this Agreement and the applicability of any such clause
or provision to other persons or circumstances shall not be affected thereby. Any other clauses or
provisions of this Agreement, not found invalid and unenforceable, shall be and remain valid and
enforceable.

31.    Counterparts. This Agreement may be executed by facsimile or PDF copies in two or more
counterparts and once so executed by the parties hereto, each such counterpart shall be deemed to
be an original, but all such counterparts together shall constitute one agreement.

32.     Binding Effect; Assignment. This Agreement shall bind and benefit the successors and
permitted assigns of the respective parties hereto. This Agreement shall not be assigned by any
party hereto, by operation of law or otherwise, without the prior written consent of the other party
hereto, and any purported assignment in contravention of this Section 32 shall be null and void
and of no force and effect.

33.      Construction of Agreement. This Agreement has been drafted through a cooperative effort
of both parties, and neither party shall be considered the drafter of this Agreement so as to give
rise to any presumption of convention regarding construction of this document. All terms of this
Agreement were negotiated in good faith and at arm’s-length, and this Agreement was prepared
and executed without fraud, duress, undue influence, or coercion of any kind exerted by any of the
parties upon the other. The execution and delivery of this Agreement is the free and voluntary act
of the parties.

                             [Signatures appear on following page]



                                               -9-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 24 of 39


       IN WITNESS HEREOF, this Agreement has been executed and delivered as of the day
and year first above written.

                                          PURCHASER:


                                          [●]


                                          By: ____________________________________

                                          Its: ___________________________________


                                          SELLER:

                                          SHOPKO STORES OPERATING CO., LLC


                                          By: ____________________________________

                                          Its: ___________________________________
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 25 of 39


                                   Exhibit A

                          Legal Description of Property
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 26 of 39


                                  EXHIBIT C




                                      13
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 27 of 39


                           PURCHASE AND SALE AGREEMENT

      This Purchase and Sale Agreement (this “Agreement”) is executed as of the _____ day of
____________, 2019 (the “Effective Date”), by and between SHOPKO STORES OPERATING
CO., LLC, a Delaware limited liability company (“Seller”) and [●], a [●] (“Purchaser”).

                                           RECITALS

        WHEREAS, on January 16, 2019, Seller and its subsidiaries filed voluntary petitions for
relief under Chapter 11 of Title 11, United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Nebraska (the “Bankruptcy
Court”), which are being jointly administered under the caption In re Specialty Retail Shops
Holding Corp., Case No. 19-80064 (the date of such filing, the “Petition Date” and Seller’s and its
subsidiaries’ Chapter 11 cases administered in respect of such filing, the “Bankruptcy Cases”).

       WHEREAS, Seller is continuing to manage its properties and operate its businesses as
debtors-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the
applicable provisions of the Bankruptcy Code;

        WHEREAS, Purchaser desires to purchase the real property described on Exhibit A hereto
(the “Property”) and the personal property, if any, owned by Seller and located at the Property (the
“Personal Property” and, together with the Property, the “Acquired Assets”) from Seller, and Seller
desires to sell to Purchaser the Acquired Assets in a sale authorized by the Bankruptcy Court
pursuant to, inter alia, Sections 105 and 363 of the Bankruptcy Code, all on the terms and subject
to the conditions set forth in this Agreement and the Bankruptcy Court’s order approving this
Agreement (such order, the “Sale Order”);

        WHEREAS, the Acquired Assets shall be purchased by Purchaser pursuant to the Sale
Order approving such sale, free and clear of all claims and encumbrances, pursuant to Sections
105 and 363 of the Bankruptcy Code, and Rules 6004 of the Federal Rules of Bankruptcy
Procedure, all in the manner and subject to the terms and conditions set forth in this Agreement
and the Sale Order and in accordance with other applicable provisions of the Bankruptcy Code and
the Federal Rules of Bankruptcy Procedure and the local rules for the Bankruptcy Court.

        NOW, THEREFORE, in consideration of the mutual covenants, agreements, and
conditions stated herein, the sufficiency of which is hereby acknowledged by the parties hereto,
Seller and Purchaser hereby agree as follows:

                                         AGREEMENT

1.    Recitals. The foregoing recitals and all exhibits attached hereto are incorporated into this
Agreement as if set forth in full herein.

2.      Sale of Acquired Assets. On the terms and conditions set forth in this Agreement, Seller
agrees to sell, assign, convey, and transfer to Purchaser, and Purchaser agrees to purchase from
Seller, all rights, title, and interests held by Seller in the Acquired Assets.
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 28 of 39


3.     Purchase Price.

      A.    Seller is to sell and Purchaser is to purchase the Acquired Assets for a total of
_________________ Dollars ($_____________) (the “Purchase Price”).

        B.     The Purchase Price for the Acquired Assets (exclusive of closing adjustments and
costs provided for herein) shall be paid in the following manner:

              (i)     An initial non-refundable (except as specifically provided in Section 13 and
       Section 18(B) below) deposit in the amount of $________________ (the “Deposit”)1 is
       due when Purchaser signs and submits this Agreement and shall be delivered in
       immediately available funds to First American Title Company who shall hold such Initial
       Deposit in a segregated, non-interest bearing account (the “Account”) pending the Closing.

               (ii)   The balance of the Purchase Price, exclusive of closing adjustments and
       costs (the “Balance”), is due at the closing of the transaction contemplated hereunder (the
       “Closing”) and is payable in immediately available funds and shall be delivered to Seller,
       who shall, upon receipt of such funds, automatically be entitled to receive and apply any
       proceeds in the Account.

        C.      The acceptance by Purchaser of the delivery of a quitclaim deed or deeds
(the “Deed” or “Deeds”) for the Property and a bill of sale, in the form attached hereto as Exhibit
B, for the Personal Property (the “Bill of Sale”) by Seller at Closing shall be deemed to be full
performance and discharge of every agreement and obligation (either express or implied) on the
part of Seller to be performed pursuant to this Agreement and no representation, warranty or
agreement, express or implied, of Seller shall survive the Closing except those which are herein
specifically stated to survive the Closing (if any).

4.       Access and Cooperation. Purchaser, its agents, employees, contractors and designees, at
any time after the Effective Date, upon 48 hours prior written notice, and continuing through the
earlier to occur of Closing and the Sale Closing Deadline, shall have the right to enter upon the
Property during reasonable business hours for the purpose of conducting any and all inspections,
studies and investigations of the Property which may be desired by Purchaser. Purchaser shall not
perform any invasive testing on the Property. Prior to entry upon the Property, Purchaser shall
deliver evidence of its (or its agents’ and/or contractors’) liability insurance naming Seller as
additional insured and in form, substance, and amount(s) reasonably acceptable to Seller.
Purchaser shall indemnify and hold Seller harmless from and against any and all cost, expense,
liability or damage arising out of: (i) any injury to any person or the Acquired Assets attributable
to Purchaser’s exercise of any of its rights hereunder (including, but not limited to, the entry upon
the Property by Purchaser or any of its agents or contractors); and (ii) any mechanics liens filed
against the Property or claims or demands made against Seller for work performed by or on the
behalf of Purchaser. The preceding sentence shall survive the Closing or sooner termination of
this Agreement.



       1
           Deposit to be 10% of Purchase Price.



                                                  -2-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 29 of 39


5.      Sale Order. The Seller’s right to sell the property without further order from the
Bankruptcy Court is authorized by the Sale Order, the terms and provisions of which are
incorporated herein by reference, provided, however, that Seller shall be entitled to seek entry of
a further order authorizing the sale as a condition to Closing. Where the terms of this Agreement
and the Sale Order conflict, the terms of the Sale Order will prevail.

6.     Representations of Purchaser. Purchaser covenants, represents, and warrants to Seller that,
both now and as of the Closing Date:

       A.     The proposed sale represents an arms-length transaction between the parties, made
without fraud or collusion with any other person (including any other prospective bidder for the
Acquired Assets); and

       B.      There has been no attempt to take any unfair advantage of Seller.

7.     Closing Deliveries.

        A.       At Closing, Seller shall deliver to Purchaser each of the following, executed and
acknowledged, as appropriate: (a) Deeds (in proper statutory form for recording) so as to transfer
all of its right, title and interest in and to the Property, (b) a settlement sheet, (c) such other
documents required to effect a transfer of the Property under applicable state law, and (d) the Bill
of Sale. Notwithstanding anything to the contrary contained herein, Seller shall not be required to
execute or deliver any Seller’s or Vendor’s Affidavit or Owner’s Title Affidavit.

        B.     At Closing, Purchaser shall deliver to Seller each of the following, executed and
acknowledged, as appropriate: (a) a settlement sheet, and (b) such other documents reasonably
requested by the title company handling the Closing (“Title Company”) and which are consistent
with this Agreement to effectuate the conveyance of real property. Purchaser shall also deliver the
Balance of the Purchase Price in accordance with Section 3 hereof.

       C.      At Closing, the parties shall cause the Deposit to be paid to Seller.

8.      Closing Date and Office. The Closing shall take place no later than ten (10) days following
the Effective Date (the “Sale Closing Deadline”), at the offices of Seller’s attorney, or at such other
location as may be mutually agreed by the parties, at a time mutually convenient for all parties
pursuant to the terms of an escrow agreement with the Title Company on customary terms
reasonably acceptable to Purchaser and Seller. Purchaser and Seller may execute all closing
documents offsite, and transmit to Title Company accordingly for delivery at Closing. Time is of
the essence with respect to Closing. The actual date on which Closing occurs shall be referred to
herein as the “Closing Date”.

9.     Subject to Provisions. At Closing, Seller shall convey title to the Property on an AS-IS,
WHERE-IS basis without any representations or warranties whatsoever, subject to all taxes,
assessment, easements, covenants, conditions, restrictions, declarations and agreements of record
plus those matters that would be disclosed upon a visual inspection of the Property and/or by a
survey of the Property, but expressly free and clear of any mortgages, deeds of trust, tax liens,
judgments, mechanics’ liens or other monetary encumbrances against the Property (“Permitted



                                                 -3-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 30 of 39


Exceptions,” and the condition of the title subject only to the Permitted Exceptions is referred to
herein as “Acceptable Title”).

10.     Title Company Approval. Purchaser shall accept title subject to the Permitted Exceptions.
If Purchaser desires to purchase title insurance from the Title Company (or any other title
company), Purchaser may do so, at Purchaser’s discretion and at its sole cost and expense. Seller
shall not be obligated to cause the Title Company to omit any Permitted Exception, including, but
not limited to, the satisfaction of any exception to title relating to the filing of Seller’s federal or
state tax return. Purchaser shall not have the right to terminate this Agreement if Seller is able to
provide Acceptable Title.

11.    Survey. Purchaser may order a survey of the Property, at its sole cost and expense.

12.     Flood Area/Other. If the Property is located in a flood plain, Purchaser may be required to
carry insurance at Purchaser’s expense. Revised flood maps and changes to Federal law may
substantially increase future flood insurance premiums or require insurance for formerly exempt
properties. Purchaser should consult with one or more flood insurance agents regarding the need
for flood insurance and possible premium increases. In the event the Property requires flood
insurance, Purchaser may not terminate this Agreement. Purchaser may not terminate this
Agreement if the Property is subject to building or use limitations by reason of the location which
materially interfere with Purchaser’s intended use of the Property.

13.     Insurance and Risk of Loss. Seller shall cause the insurance (if any) on the Property to be
canceled as of the Closing Date. In the event that, prior to the Closing, all or substantially all of
the Property, any interests therein, or any rights appurtenant thereto are taken or appropriated
(either permanently or for temporary periods) under the power of eminent domain or condemnation
by any authority having such power, or by virtue of any actions or proceedings in lieu thereof, or
if any notice or threat of such taking or appropriation has been given or is pending at the Closing
Date, then Purchaser, at its option, may either (a) terminate this Agreement by written notice to
Seller, and upon receipt of such written notice, the Deposit shall be refunded to Purchaser and
neither party shall have any further obligation hereunder, or (b) elect to proceed with Closing, in
which event the Purchase Price shall be reduced by an amount equal to any sums actually received
by Seller from the condemning authority by reason of such taking, appropriation or action or
proceeding in lieu thereof. In the event the Property is damaged prior to Closing in an amount
exceeding $25,000, and there is no insurance to cover the loss, either Purchaser or Seller can
terminate this Agreement, by written notice to the other party. In such an event, the Deposit shall
be refunded to Purchaser and neither party shall have any further obligation hereunder other than
any obligations that expressly survive the termination of this Agreement. In the event the Property
is damaged prior to Closing, and there is insurance to cover the loss, then Purchaser shall proceed
with Closing in which event the Purchase Price shall be reduced by all insurance proceeds in
respect of such damage collected by Seller before the Closing Date and Seller shall assign to
Purchaser all of Seller’s rights, title and interest in and to all such insurance proceeds payable to
but not collected by Seller before the Closing Date.

14.    Acceptance of State and Municipal Department Violations and Orders. Purchaser accepts
the Acquired Assets subject to all notes or notices of violations, known or unknown, of law or
municipal ordinances, orders or requirements noted in or issued by any governmental department


                                                 -4-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 31 of 39


having authority as to lands, housing, buildings, fire and health and labor conditions affecting the
Acquired Assets (all of which shall be deemed as additional “Permitted Exceptions”). This
provision shall survive Closing.

15.    Closing Adjustments and Costs.

        A.       Purchaser shall pay the cost of all (i) documentary stamps, recordation taxes,
transfer taxes and any other similar tax related to the conveyance of title to the Acquired Assets
and (ii) title searches, title commitments, title policies, survey(s), investigations, tests and closing
costs of the Title Company.

       B.     If at the time of Closing the Property is affected by an assessment which is or may
become payable in annual installments, and any installment is then a lien, then for the purposes of
this Agreement all the unpaid installments shall be payable by Purchaser when each installment as
to such assessment is due and payable upon and after the Closing and all such assessments shall
be deemed as additional “Permitted Exceptions.”

        C.      Each of the following items are to be apportioned as of midnight the day before
Closing in a customary manner: (a) real estate taxes on the basis of the fiscal period for which
assessed; (b) special assessment liens in accordance with the preceding paragraph; (c) utilities; (d)
water and sewer charges; and (e) any other income or charges customarily prorated in similar
transactions. If Closing shall occur before a new tax rate is fixed, the apportionment of taxes shall
be upon the basis of the old tax rate for the preceding period applied to the latest assessed valuation.

16.     Use of Purchase Price to Pay Encumbrances. If there is any monetary encumbrance which
is capable of being reduced to a sum certain affecting the sale which Seller is obligated to pay and
discharge at Closing pursuant to this Agreement, Seller may use any portion of the balance of the
Purchase Price to discharge it. As an alternative, Seller may deposit money with the Title
Company in such amount as reasonably required by the Title Company to assure its discharge.
Upon request made within a reasonable time before Closing, Purchaser agrees to provide separate
certified checks to assist in clearing up these matters.

17.    Personal Property. Purchaser accepts the Personal Property “as-is” and “where is”, without
representation as to quantity, quality, or any other matter.

18.    Events of Default.

       A.      Purchaser shall be in default under this Agreement if Purchaser (1) fails to pay the
balance of the Purchase Price on or before the Closing Date, (2) fails to pay, perform or observe
any of Purchaser’s obligations hereunder, (3) assigns this Agreement without Seller’s consent as
provided in Section 34 of this Agreement, or (4) records any written instrument regarding this
Agreement.

        B.      If any payment or any other material covenant of this Agreement hereof is not made,
tendered or performed by either Seller or Purchaser, as herein provided, then this Agreement, at
the option of the party who is not in default, may be terminated by such party.




                                                 -5-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 32 of 39


               (i)    In the event of such default by Seller, if Purchaser elects to treat this
       Agreement as terminated, then, as liquidated damages and not a penalty and as Purchaser’s
       sole and exclusive remedy, the Deposit shall be returned to Purchaser and Seller shall be
       released from any and all liability hereunder. Purchaser expressly waives its right to seek
       specific performance or damages in the event of Seller’s default hereunder.

               (ii)   In the event of such default by Purchaser, if Seller elects to treat this
       Agreement as terminated, then all payments made hereunder shall be forfeited to and
       retained by Seller and Seller shall be entitled to the retention of the Deposit as liquidated
       damages and not a penalty, and Seller shall also retain and be entitled to exercise all rights
       to bring such other causes of action against Purchaser as are allowed by law as a result of
       Purchaser’s default.

        C.      Notwithstanding the occurrence of an event of default hereunder by Purchaser, the
Seller, may, in its sole discretion, keep this Agreement in effect and proceed to Closing.

19.    No Representation; Purchaser’s Duty to Review.

      IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAS
NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND
OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE ACQUIRED ASSETS
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS
TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL OR
ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE ACQUIRED
ASSETS WITH GOVERNMENTAL LAWS (INCLUDING, WITHOUT LIMITATION,
ACCESSIBILITY FOR HANDICAPPED PERSONS), THE TRUTH, ACCURACY OR
COMPLETENESS OF ANY ACQUIRED ASSETS DOCUMENTS OR ANY OTHER
INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY
OTHER MATTER OR THING REGARDING THE ACQUIRED ASSETS. PURCHASER
ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND
TRANSFER TO PURCHASER AND PURCHASER SHALL ACCEPT THE ACQUIRED
ASSETS “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE IN THIS AGREEMENT. PURCHASER HAS NOT RELIED AND
WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS
OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE ACQUIRED ASSETS OR RELATING THERETO
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ACQUIRED ASSETS
INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE ACQUIRED
ASSETS) MADE OR FURNISHED BY THE SELLER OR ANY REAL ESTATE BROKER OR
AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER
MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER REPRESENTS TO
SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO
CLOSING, SUCH INVESTIGATIONS OF THE ACQUIRED ASSETS, INCLUDING, BUT
NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF,


                                               -6-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 33 of 39


AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF
THE ACQUIRED ASSETS AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE
ACTION TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC
SUBSTANCES ON OR DISCHARGED FROM THE ACQUIRED ASSETS, AND WILL RELY
SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO,
OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF
SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. THE PROVISIONS OF
THIS PARAGRAPH SHALL SURVIVE THE CLOSING.

20.    Broker’s Commission.

         A.      Any commission or fee of any type due and payable to a broker on behalf of
Purchaser as a result of this Agreement or related to the sale of the Acquired Assets shall be paid
solely by Purchaser. Seller shall have no obligation to fund or cause the funding of any
commission or fee due to any broker acting on behalf of Purchaser. Purchaser indemnifies Seller
in this regard including, without limitation, for any such fee and for all expenses incurred in respect
of any litigation or claims brought seeking the payment of such fee. This paragraph shall survive
Closing or sooner termination of this Agreement.

        B.       Any commission or fee due and payable to A&G Realty Partners on behalf of Seller
as a result of this Agreement or related to the sale of the Acquired Assets shall be paid at Closing
out of the Purchase Price proceeds.

21.     Notices. All notices hereunder shall be in writing and sent by United States certified or
registered mail, postage prepaid, addressed, if to Seller, to Shopko Stores Operating Co., LLC,
Attn: Russell Steinhorst – CEO, 700 Pilgrim Way, Green Bay, Wisconsin 54304, with a copy to
Attn: Legal Department, Shopko Stores Operating Co., LLC, 700 Pilgrim Way, Green Bay,
Wisconsin 54304 and if to Purchaser, [●]; provided that each party by like notice may designate
any further or different addresses to which subsequent notices shall be sent.

22.    Additional Provisions.

       A.       The parties agree that neither this Agreement nor any memorandum thereof shall
be recorded or filed in any government office charged with the obligation to accept documents for
recording or filing, and such office is instructed to refuse to accept same for recordation or filing.

        B.       Purchaser and Seller agree that neither party shall produce any press releases or
other advertising related to this Agreement or the transactions contemplated hereby at any time
prior to or after each Closing unless otherwise agreed upon (as to both timing and content) by both
parties except as may be required by law, proceeding (including the Bankruptcy Cases), or stock
exchange rules or regulations; provided that in the event any such communication is required by
law, proceeding (including the Bankruptcy Cases), or stock exchange rules or regulations, the
disclosing party shall, to the extent permitted by law, provide the other party with a reasonable
opportunity to review and comment upon any such disclosure and shall take into consideration
such comments in good faith.




                                                 -7-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 34 of 39


        C.      In the event of litigation between the parties in relation to the interpretation or
enforcement of this Agreement, the reasonable attorneys’ fees and court costs incurred by the party
prevailing in such litigation shall be borne by the non-prevailing party.

        D.     Purchaser agrees that it will assist Seller in obtaining Bankruptcy Court approval
of the Sale Order and in contesting any objections to transactions contemplated hereby, including
furnishing affidavits or other documents or information as may be needed for filing with and
appearing for testimony at the Bankruptcy Court.

23.     Strict Compliance. The parties hereto agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that money damages or legal remedies would not
be an adequate remedy for any such damages. Therefore, it is accordingly agreed that each party
shall be entitled to enforce specifically the terms and provisions of this Agreement, or to enforce
compliance with, the covenants and obligations of any other party, in any court of competent
jurisdiction, and appropriate injunctive relief shall be granted in connection therewith. Any party
seeking an injunction, a decree or order of specific performance shall not be required to provide
any bond or other security in connection therewith and any such remedy shall be in addition and
not in substitution for any other remedy to which such party is entitled at law or in equity. For all
purposes of this Agreement, the parties hereto agree that time is of the essence.

24.     Governing Law; Waiver of Jury Trial. This Agreement and all claims, controversies and
causes of action arising out of or relating to this Agreement shall be governed by and construed in
accordance with the laws of the State of ______2, including all matters of construction, validity,
performance and enforcement. Each party hereto hereby consents to the exclusive jurisdiction of
the United States Bankruptcy Court for the District of Nebraska with respect to all matters arising
under or relating to this Agreement. Each party hereto hereby irrevocably waives any objection on
the grounds of venue, forum non conveniens, or any similar grounds and irrevocably consent to
service of process by mail or in any other manner permitted by applicable law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
LITIGATION, ACTION, PROCEEDING, CROSS-CLAIM OR COUNTERCLAIM IN ANY
COURT (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO (i) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE,
INTERPRETATION OR ENFORCEMENT HEREOF OR (ii) THE ACTIONS OF SUCH
PARTY IN THE NEGOTIATION, AUTHORIZATION, EXECUTION, DELIVERY,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

25.    Entire Agreement. This Agreement constitutes the entire agreement between the parties
and supersedes all prior offers, negotiations, and understandings, whether oral or written, with
respect to this transaction between the parties hereto and may only be modified by a writing
executed by both parties. The parties hereto agree and acknowledge that to the extent any terms
and provisions of this Agreement are in any way inconsistent with or in conflict with any term,



         2
           Governing law to be the state where the Property is located if one property is purchased by Buyer. If multiple
properties in multiple states are purchased by Buyer, Nebraska law will apply.



                                                         -8-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 35 of 39


condition or provision of any other agreement contemplated hereby, this Agreement shall govern
and control.

26.     Singular Also Means Plural. Any singular word or term herein shall also be read as in the
plural whenever the sense of this Agreement may require it.

27.    Gender. A reference in this Agreement to any one gender, masculine, feminine or neuter,
includes the other two, and the singular includes the plural, and vice versa, unless the context
requires otherwise.

28.     Certain References. The term “herein,” “hereof” or “hereunder” or similar terms used in
this Agreement shall refer to this entire Agreement and not to the particular provision in which the
term is used. Unless otherwise stated, all references herein to paragraphs, subparagraphs or other
provisions are references to paragraph, subparagraphs, or other provisions of this Agreement.

29.  No Oral Changes. This Agreement cannot be changed or any provision waived orally.
ANY CHANGES OR ADDITIONAL PROVISIONS OR WAIVERS MUST BE SET FORTH IN
A RIDER ATTACHED HERETO OR IN A SEPARATE WRITTEN AGREEMENT SIGNED
BY THE PARTIES.

30.     Date of Performance. If any date for performance hereunder falls on a Saturday, Sunday
or other day which is a federal holiday or holiday under the laws of the state where the Property is
located, the date for such performance shall be the next succeeding business day.

31.     Severability. Except as set forth herein, if any clause or provision of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction as against any person or
under any circumstances, the remainder of this Agreement and the applicability of any such clause
or provision to other persons or circumstances shall not be affected thereby. Any other clauses or
provisions of this Agreement, not found invalid and unenforceable, shall be and remain valid and
enforceable.

32.    Counterparts. This Agreement may be executed by facsimile or PDF copies in two or more
counterparts and once so executed by the parties hereto, each such counterpart shall be deemed to
be an original, but all such counterparts together shall constitute one agreement.

33.    Bulk Sales. The parties each hereby waive compliance by Seller with the provisions of the
“bulk sales,” “bulk transfer” or similar laws of any jurisdiction that may otherwise be applicable
with respect to the sale of any of the Acquired Assets and the other transactions contemplated
hereby. Upon request by Seller, Purchaser shall deliver customary exemption certificates
demonstrating Purchaser’s exemption from sales and use taxes for each of the jurisdictions in
which the Property is located.

34.     Binding Effect; Assignment. This Agreement shall bind and benefit the successors and
permitted assigns of the respective parties hereto. This Agreement shall not be assigned by any
party hereto, by operation of law or otherwise, without the prior written consent of the other party
hereto, and any purported assignment in contravention of this Section 34 shall be null and void
and of no force and effect.



                                               -9-
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 36 of 39


35.      Construction of Agreement. This Agreement has been drafted through a cooperative effort
of both parties, and neither party shall be considered the drafter of this Agreement so as to give
rise to any presumption of convention regarding construction of this document. All terms of this
Agreement were negotiated in good faith and at arm’s-length, and this Agreement was prepared
and executed without fraud, duress, undue influence, or coercion of any kind exerted by any of the
parties upon the other. The execution and delivery of this Agreement is the free and voluntary act
of the parties.

                            [Signatures appear on following page]




                                              - 10 -
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 37 of 39


       IN WITNESS HEREOF, this Agreement has been executed and delivered as of the day
and year first above written.

                                          PURCHASER:


                                          [●]


                                          By: ____________________________________

                                          Its: ___________________________________


                                          SELLER:

                                          SHOPKO STORES OPERATING CO., LLC


                                          By: ____________________________________

                                          Its: ___________________________________
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 38 of 39


                                   Exhibit A

                          Legal Description of Property
Case 19-80064-TLS Doc 1651-1 Filed 07/02/19 Entered 07/02/19 22:53:10 Desc
     Exhibit A - Bid Procedures for Sale of Certain Real Property Page 39 of 39


                                               Exhibit B

                                         Form of Bill of Sale

       KNOW ALL MEN BY THESE PRESENTS, that for the consideration set forth in that
certain Purchase and Sale Agreement (the “Agreement”) dated _________, 2019 between
SHOPKO STORES OPERATING CO., LLC, a Delaware limited liability company (“Seller”),
and ______________________, a _________________ (“Buyer”), the receipt and sufficiency of
which is hereby acknowledged, Seller does hereby sell, convey, transfer and set over to Buyer, its
successors and assigns, all of Seller’s right, title and interest in and to the personal property, if any,
owned by Seller and located at the following described Seller owned real property:

                              [Property description to be completed]

       All capitalized terms not otherwise defined herein shall have the same meanings ascribed
to them in the Agreement.

        TO HAVE AND TO HOLD, the same unto Buyer, its successors and assigns forever.

      IN WITNESS WHEREOF, Seller has hereunto caused this Bill of Sale to be executed this
_________ day of _____________, ____.

SHOPKO STORES OPERATING CO., LLC

By: _______________________________

Title: _____________________________
